20-10034-rg      Doc 113      Filed 01/22/21 Entered 01/22/21 16:31:56             Main Document
                                           Pg 1 of 3



 KASEN & KASEN, P.C.
 Michael J. Kasen, Esq.
 25 Broadway, 9* Floor
 New York, New York 10004
 Telephone     (646) 397-6226
 Facsimile     (646)786-3611
 E-Mail:        mkasen(g>kasenlaw.com

 Substituting Counsel to the Debtor

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                       X
                                                       X
 In re:                                                X       Chapter 11
                                                       X
 Janice Carrington                                     X       Case No.:      20-10034-rg
                                                       X
                 Debtor.                               X
                                                       X


                   APPLICATION FOR RETENTION OF PROFESSIONAL

 TO T H E HONORABLE R O B E R T E . GROSSMAN,
 UNITED STATES BANKRUPTCY JUDGE:


          The application of Janice Carrington, the Debtor and Debtor in Possession (hereinafter,

 the "Debtor"), respectfully sets forth and alleges:

          1.     The Debtor filed a voluntary petition for relief under Chapter 13 of Title 11 of the

 United States Code (hereinafter, the "Bankruptcy Code") on January 7,2020. On January 14,

 2020, the Debtor filed a Motion to Convert her case to one under Chapter 11 (CM/ECF No. 11).

 An Order was entered on April 22, 2020 converting the Debtor's case to one under Chapter 11

 (CM/ECF No. 50). No committee of unsecured creditors has yet been appointed in this case.

          2.     The Debtor seeks authority to retain KASEN & KASEN, P.C. to substitute as

 bankruptcy counsel in this case. The Debtor has selected KASEN & KASEN, P.C. because of

 KASEN & KASEN, P.C.'s considerable experience in reorganization and insolvency

                                                   1
20-10034-rg     Doc 113      Filed 01/22/21 Entered 01/22/21 16:31:56              Main Document
                                          Pg 2 of 3



proceedings of this nature and the Debtor believes that KASEN & KASEN, P.C. is well qualified

to represent her and her bankruptcy estate in this Chapter 11 case. The Debtor does not have

confidence that her prior counsel can resolve the remaining issues in an expeditious manner and

in accordance with the Debtor's desires. The Debtor has made efforts to move her case forward

but feels current counsel is not on the same page as her. The Debtor intends to file,

contemporaneously with this application, a notice of substitution of counsel.

       3.      The professional services to be rendered by KASEN & KASEN, P.C. shall

include, but not be limited to:

               (a) Providing advice to the Debtor with respect to her powers and duties under the

                   Bankruptcy Code;

               (b) Negotiating with creditors of the Debtor, preparing a plan of reorganization

                   and taking the necessary legal steps to consummate a plan, including, i f

                   necessary, negotiations with respect to financing a plan;

               (c) Preparing on behalf of the Debtor, necessary applications, motions, answers,

                   replies, discovery requests, forms of orders, reports and other legal

                   documents;

               (d) Appearing before this Court to protect the interests of the Debtor and her

                   estate, and representing the Debtor in all matters pending before this Court;

                   and

               (e) Performing all other legal services for the Debtor that may be necessary

                   herein.

       4.       The debtor believes that KASEN & KASEN, P.C. is a disinterested person as that

term is defined by the Bankruptcy Code. KASEN & KASEN, P.C. represents no interest



                                                 2
20-10034-rg      Doc 113       Filed 01/22/21 Entered 01/22/21 16:31:56             Main Document
                                            Pg 3 of 3



materially adverse to the Debtor, her estate or her creditors. Except as stated herein and in the

affidavit of Michael J. Kasen, an associate of KASEN & KASEN, P.C, annexed hereto and

made a part hereof, to the best of the Debtor's knowledge, information and belief, KASEN &

KASEN, P.C. has no prior connection with the Debtor, her creditors, or any other party in

interest, their respective attorneys and accountants, the United States Trustee, or any person

employed in the office of the United States Trustee, and will not at any time, represent any other

entity in connection with this case.

        5.       Accompanying this Application is Michael J. Kasen's Certification indicating that

neither he, nor any attorneys employed by KASEN & KASEN, P.C. holds any interest adverse to

the estate. Accompanying this Application is KASEN & KASEN, P.C.'s 2016(b) Affirmation

 indicating that the firm has agreed to undertake this representation upon receipt of a fee of

 $12,000.00 upon authorization for such payment to be made from the debtor's Debtor-in-

 Possession account which has a balance of approximately $250,000.00.

         6.      KASEN & KASEN, P.C. represents no interest adverse to the Debtor or her estate

 in the matters upon which KASEN 8L KASEN, P.C. is to be engaged and its employment is

 necessary and in the best interest of the estate.

         WHEREFORE, the Debtor seeks entry of the attached order and for such other and

 further relief as is just and proper.




   /     i , Janice Carrington, the Debtor and Debtor-in-Possession in the above-captioned case,
 cdctity under penalty of perjury that the foregoing statcmentsareirue and correct to the best of
 my knowledge and belief                            (             /II




                                                     3
